Citation Nr: 1034393	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  08-05 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1999 to October 
2003.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In his February 2008 substantive appeal, the Veteran requested a 
personal hearing before a Veterans Law Judge. The hearing was 
scheduled for February 12, 2010.  The Veteran, however, did not 
appear for the hearing.  When an appellant elects not to appear 
at the prescheduled hearing date, the request for a hearing will 
be considered to have been withdrawn.  38 C.F.R. § 20.704(d).

The Board remanded this case in April 2010 for additional 
development.  The appeal has been returned to the Board for 
further appellate action.  


FINDING OF FACT

A presently existing back disorder is not demonstrated by the 
evidence of record.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for a back disorder have not been met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2009).






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  
38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

However, entitlement to service connection requires evidence of a 
current disability.  See McClain v. Nicholson, 21 Vet. App. 319, 
321 (2007) (citing Gilpin v. West, 155 F.3d 1353 (Fed Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997)).  To be 
present as a current disability, there must be evidence of the 
condition at some time during the appeals period.  McClain, 21 
Vet. App. at 321; Gilpin, 155 F. 3d at 1556.

Recitation of Evidence

The Veteran's service treatment records reveal the Veteran 
received treatment for a mid-back strain in September 2001.  He 
was placed on limited light duty for three days with no running 
or hiking.  In April 2002, the Veteran was treated for a para-
spinal muscle strain characterized by lower back pain.  He was 
placed on limited duty for five days.  The balance of the 
Veteran's service treatment records are devoid of complaints or 
treatment for a back disorder or back pain.    

The Veteran contends in his February 2008 substantive appeal that 
he injured his back in service and that it has bothered him ever 
since, indicating a chronic, not acute, problem.  The Veteran 
also indicates that he had seen a VA doctor on two occasions 
since discharge from service.  

VA treatment records from 2005 and 2006 show that the Veteran was 
treated for back pain.  A June 2005 treatment record indicates 
that the Veteran reported lower back pain and that he was working 
as an unloader.  The diagnosis was chronic lower back pain.  July 
2006 treatment records show that the Veteran reported back pain 
after lifting items while working in a warehouse.  The Veteran 
reported a history of an old back injury.  The Veteran was again 
diagnosed with lower back pain.  

The Veteran failed to report for a VA examination that was to 
take place in May 2005, which the RO scheduled in compliance with 
the Board's April 2010 remand instructions.  In this regard, the 
Board notes that the law provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim must be adjudicated based 
on the evidence of record.  38 C.F.R. § 3.655(b).  Here, in light 
of the Board's determination above that the Veteran has not shown 
good cause for his failure to appear for the May 2010 VA 
examinations, and in light of his failure to even apprise VA of 
his whereabouts prior to missing the May 2010 examination, the 
Board will proceed to adjudicate the merits of this appeal, based 
on the current record.  

Analysis

The Board notes that while the Veteran's service treatment 
records indicate that he received some treatment for back pain in 
2001 and 2002, the evidence of record before the Board contains 
no indication that the Veteran currently has a diagnosed back 
disorder.  Significantly, the service treatment records merely 
indicate that the Veteran suffered from some back pain and 
strain.  There is no evidence in the service treatment records 
that the Veteran suffered from a chronic back disorder in 
service.  In addition, the Veteran's VA treatment records merely 
show treatment for some back pain in 2005 and 2006.  These 
records also note the Veteran incurred back pain after lifting 
boxes at work (he works in a warehouse).  A June 2005 VA 
treatment record specifically notes that the Veteran works as an 
unloader.  Although the Veteran has presented contentions 
alleging that he has had problems with pain in his back since 
service, there are simply no medical records or diagnoses showing 
a presently existing back diagnosis.  

While the Veteran is competent to describe back pain symptoms, he 
is not competent to provide testimony regarding the diagnosis of 
his claimed back disability.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009) (lay evidence is competent when a 
layperson is competent to identify a medical condition, when a 
layperson is reporting a contemporaneous medical diagnosis, or 
when lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional) (citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); see also 
Jandreau, 492 F.3d at n. 4 (a layperson may be competent to 
identify a condition where the condition is simple, like a broken 
leg, but not if the condition is, for example, a type of cancer).  
The etiology of this claimed back disability is not a simple 
identification that a layperson is competent to make.  Therefore, 
without any medical training in the area, this Veteran is not 
competent to provide his opinion on the diagnosis of his claimed 
current back disability.  

In the absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  
In Brammer, the United States Court of Appeals for Veterans 
Claims (Court) stated "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. App. 
at 225.  The Court further stated that where the proof is 
insufficient to establish a present disability there could be no 
valid claim for service connection.  Id.  

The requirement of the existence of a current disability is 
satisfied when a Veteran has a disability at the time he or she 
files his claim for service connection or during the pendency of 
that claim, even if the disability resolves prior to adjudication 
of the claim.  McClain, 12 Vet. App. at 321.  Based on the 
definition in 38 C.F.R. § 4.1, the term disability "should be 
construed to refer to impairment of earning capacity due to 
disease, injury, or defect, rather than to the disease, injury, 
or defect itself."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As noted, the Veteran was treated twice during service for back 
pain.  However, that a condition or injury occurred in service 
alone is not enough; there must be a disability resulting from 
that condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997).  Arthralgia (pain) alone, without a diagnosed 
or identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service connection 
may be granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom; Sanchez- Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  

Although the Board acknowledges the Veteran's more recent 
complaints of pain in his back, in the absence of a current 
disability, as defined by governing law, a claim for service 
connection must be denied.  The Veteran has not provided any 
evidence showing a currently diagnosed back disorder during the 
appeal period for VA disability compensation purposes.  Under 
these facts, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  

Given all of the above, the Board finds that there is no 
competent evidence of a current back diagnosis.  For the Board to 
conclude that the Veteran's claimed back disorder is related to 
the Veteran's military service in these circumstances would be 
speculation, and the law provides that service connection may not 
be based on resort to speculation or remote possibility.  38 
C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).   

Therefore, the evidence of record does not support the claim for 
service connection for a back disorder.  Since the most probative 
evidence and the greater weight of the evidence indicate that the 
Veteran does not currently have a diagnosed back disability, the 
preponderance of the evidence is against the claim.  

In reaching this conclusion, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found in part at 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The elements of 
proper notice include informing the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim, defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cor. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  
In this case, the Veteran was notified of the types of 
information and evidence necessary to substantiate the claim for 
service connection, as well as the division of responsibility 
between the Veteran and VA for obtaining that evidence, by a 
letter in December 2004, before the adverse rating that is the 
subject of this appeal.  A February 2007 letter informed the 
Veteran of how disability ratings and effective dates are 
assigned, as required by Dingess.

VA has met its duty to assist the Veteran in developing the 
evidence to support his claim.  The record contains his service 
treatment records.  The record also contains the Veteran's VA 
treatment records.  Statements from the Veteran and his 
representatives are associated with the claims file.  Further, VA 
has tried to afford the Veteran a formal VA examination to 
determine the nature, extent, etiology and/or onset of any back 
disorder found to be present, but that the Veteran has failed to 
report for the scheduled examination.  In this regard, the Board 
points out that although VA has a duty to assist the Veteran in 
the development of his claim, that duty is not "a one-way 
street."  See Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If 
a claimant wishes help, he cannot passively wait for it.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  The Veteran has not 
indicated that there are any available additional pertinent 
records to support his claim.

The Board is also satisfied that the development requested by the 
Board's April 2010 remand has been satisfactorily completed and 
substantially complied with.  This includes development to 
request additional treatment records, schedule a VA examination 
and nexus opinion regarding his back disorder, and provide 
subsequent RO (AMC) readjudication of the claim following the 
development effort.  These efforts are documented in the claims 
file.  Only substantial, and not strict, compliance with the 
terms of a Board remand is required.  Stegall v. West, 11 Vet. 
App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries 
v. Peake, 22 Vet. App. 97 (2008).

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claim after providing the 
required notice and that any procedural errors in the development 
and consideration of the claim by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

Service connection for a back disorder is denied.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


